Citation Nr: 1746569	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a recurrent TMJ disorder while on active duty.


CONCLUSION OF LAW

The criteria for a grant of service connection for a TMJ disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has essentially contended, to include at his June 2017 hearing, that he developed recurrent symptoms of his TMJ disorder while on active duty, and provided details thereof.  The Board finds the Veteran's account of such symptomatology to be both competent and credible.  Nevertheless, competent medical evidence is required to determine whether such symptomatology is indicative of a chronic TMJ disorder.

The service treatment records reflect in-service treatment for complaints consistent with the symptoms described by the Veteran at his hearing.  For example, he was treated in January 1972 for recurrent daily feeling of popping and locking of both jaws.  The impression was of recurrent subluxation of TMJs.  He was subsequently treated in September 1974 for what was diagnosed as right TMJ pain.  Further, the Veteran competently and credibly testified that he could not afford to seek medical treatment but did have recurrent symptoms during this period.  

The Board acknowledges that a February 2016 VA examination included a competent medical opinion against the Veteran's current TMJ being etiologically linked to his active service.  However, the supporting rationale included that "[u]pon review of the records there was nothing to indicate he received treatment or treatment recommendation while in service."  That rationale is inconsistent with the documented in-service treatment in both January 1972 and September 1974.  As such, it does not appear this examination was based upon an accurate understanding of the Veteran's documented medical history.  Moreover, it does not appear this examination took into account the Veteran's competent and credible account of recurrent symptomatology which developed during active service.  Therefore, the Board must find that this examination is not adequate for resolution of this case.

In summary, the Veteran has provided competent and credible testimony that he developed recurrent TMJ symptoms while on active duty; he has documented in-service treatment for TMJ problems, and a current diagnosis of a chronic TMJ disorder.  In view of the foregoing, the Board finds competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a recurrent TMJ disorder while on active duty.  Therefore, service connection is warranted.



ORDER

Service connection for TMJ disorder is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


